Title: To Benjamin Franklin from Jacques-Robert Le Blanc, 16 February 1778
From: Le Blanc, Jacques-Robert
To: Franklin, Benjamin


Monsieur
Paris le 16. fev. 1778.
Je dois presumer que vous ignorez le differand qui existe entre Monsieur Deane et moy, car vous estes trop juste pour autoriser un manque de parolle, toutes les personnes de consideration qui s’interessent pour moy y sont fort sensibles. C’est votre Equité que je prends pour juge, cette déférence est due à la Reputation dont vous jouissez. J’ay lieu de Croire Monsieur qu’elle me dispensera de traduire Monsieur Deane devant nos tribunaux.
Je suis parti de france le 27 novembre 1776 pour me rendre à l’amerique septentrionale muni de lettres de Monsieur Deane pour le Congrés et pour le général Vaginston, auquel il m’adressoit comme bon militaire et officier courageux, sur Le Temoignage rendu de moy par Monsieur Le Marquis de Lambert Colonel du regiment de Berry Cavalerie dans lequel je sers depuis pres de vingt ans; le Batiment qui me portoit, par une Trahison du Capitaine ameriquain a été pris par les anglois, j’ay été 7. mois et demi prisonnier en angleterre. De retour en france, j’ay demandé de suivre mon premier projet, voulant donner au congrés cette nouvelle preuve de mon zele pour ses interets. Monsieur Deane m’a repondu que les Emplois etoient remplis et que ma démarche n’auroit point de Succés; j’ay demandé alors qu’il me fut fait raison des depenses que j’ay faites et des pertes que j’ay essuyés. On ne m’ecoutoit point, j’ay parlé plus haut, pretendant ne devoir point etre confondu dans la foulle des gens qui par mauvaise conduite ou pour fuire leurs creanciers ont été chercher du service dans vos colonnies. Monsieur Deane est convenu de me payer cent Louis qui avec 20. que j’ay touché a Bordeaux, ne font pas même le montant du memoire que je lui ai remis; par des reflexions ulterieures et contre la parole qu’il m’avoit donné, il ne m’a compté que cinquante Louis pretendant qu’il faut qu’il fasse agréer mon memoire par le congrés. Ce n’est point Monsieur une grace que j’ay demandée, il ne depend point par consequent du Congrés de me l’accorder. J’ay proposé de recevoir l’indemnité qui m’est due de par le service qu’on m’accorderoit, on ne l’a pas voulu, elle m’est donc bien legitimement due en argent puisqu’elle n’est seulement que le remboursement de mes dépenses et des pertes que j’ay faites en allant servir votre pays. Je ne suis pas riche, mes facultés ne me permettans pas d’attendre, je demande les cinquante Louis restans qui me sont encore dues et si Monsieur Deane persiste a me les refuser ne serais-je pas Monsieur fondé a le Traduire devant nos tribunaux, si je n’avois pas la resource de votre Equité qui me dispensera sans doute d’avoir recours a une orage d’Eclat que mes conseils me pressent de suivre. Je suis avec toute la consideration et le respect que vous merité Monsieur Votre tres humble et obeissant serviteur
Le BlancOfficier de Cavalerie chez Mr. Dalbyavocat au parlemt rüe St. Louisau marais
 
Notation: Le Blanc Offr
